46 Ill. App. 2d 87 (1964)
196 N.E.2d 389
Gertrude La Belle, Plaintiff-Petitioner,
v.
Ralph Brown, Administrator of the Estate of Richard Tonne, Deceased, Defendant-Respondent.
Gen. No. 49,359.
Illinois Appellate Court  First District, Third Division.
February 6, 1964.
Masters, Sands & Tracey and Canel & Canel, all of Chicago (Jay A. Canel and David G. Burden, of counsel), for petitioner.
Beverly and Pause, of Chicago (William S. Dunning, of counsel), for respondent.
(Abstract of Decision.)
Opinion by JUSTICE SULLIVAN.
Order reversed and cause remanded with directions.
Not to be published in full.